Filed
                                                                                              Washington State
                                                                                              Court of Appeals
                                                                                               Division Two

                                                                                             December 12, 2017




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
 In the Matter of the                                                   No. 50558-4-II
 Personal Restraint Petition of

 SCOTT ALLEN BOWLER


                                                                 UNPUBLISHED OPINION



        BJORGEN, C.J. — Scott Bowler seeks relief from personal restraint resulting from his 2016

plea of guilty to second degree burglary. We grant the petition in part and deny the remainder.

        In Bowler’s judgment and sentence, the trial court found that Bowler “is indigent and disabled

and is not anticipated to be able to pay financial obligations in the future.” Resp. to Personal Restraint

Pet., App. A, at 4. The trial court then imposed the following legal financial obligations (LFOs):

$500 victim assessment, $100 domestic violence assessment, $200 criminal filing fee, and $100

deoxyribonucleic acid (DNA) collection fee.

        Bowler argues that the trial court erred in imposing any LFOs because of his physical

disabilities and his lack of vocation. But the victim assessment, criminal filing fee, and DNA

collection fee are mandatory LFOs that the trial court must impose. State v. Clark, 191 Wn. App.

369, 373, 362 P.3d 309 (2015). As to domestic violence assessment, the State concedes that it is

a discretionary LFO and that the trial court erred in imposing it. We accept the State’s concession.
No. 50558-4-II


        We grant Bowler’s petition in part and remand to the trial court for correction by striking

the $100 domestic violence assessment from Bowler’s judgment and sentence.              As to the

mandatory LFOs, we deny the petition.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     BJORGEN, C.J.
 We concur:



 JOHANSON, J.




 SUTTON, J.




                                                 2